[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR CONTEMPT (DOCKET ENTRY NO. 116)
The defendant seeks to have the plaintiff found in contempt for failing to pay the mortgage, taxes, utilities and insurance upon the property at 10 Luther Street in the City of Bridgeport as she was ordered to do on January 26, 1990, at the time of the decree of dissolution.
The motion for contempt is denied. There has been no evidence that the plaintiff failed to pay the mortgage, taxes, utilities and insurance upon this property.
The defendant did introduce evidence that upon the sale of the premises at 10 Luther Street on October 1, 1992, there was cash due from the settlement of $3,831.24 (see defendant's exhibit 1). There was no evidence, however, as to paid this amount nor how this amount was paid. The defendant did produce evidence that he paid $2,715.22 (see defendant's exhibit 2) However, this payment was apparently payment of a second mortgage loan (see defendant's exhibit 1) in the amount of $2,715.22. At the time of the original decree there was no second mortgage loan referred to by Judge Driscoll (see pages 7 and 14 of her Memorandum of Decision). It would appear that the second mortgage payoff was included in the total reduction amount of $128,739.28 as shown on defendant's exhibit 1.
Since the second mortgage was paid by the defendant, the amount of "Cash from Seller" would be reduced to $1,116.02. Since there has been no proof of payment nor evidence that any amount of "Cash from Seller" is as a result of plaintiff's failure to pay the "mortgage, taxes, utilities and insurance" upon the property, the motion for contempt must be denied.
EDGAR W. BASSICK, III JUDGE TRIAL REFEREE CT Page 9710